No question of substantive law is presented by Moss’s appeals from decrees entered in these cross suits, tried and argued together, arising from Moss’s various contentions that he, the owner of land in Burlington, had a right of way over the adjoining land of Reeves in Bed-ford. The summary of the evidence fully supports the master’s findings which show that Moss’s contentions were without foundation; and these findings, based upon all the evidence, and not being inconsistent or plainly wrong, justify the interlocutory decree confirming the master’s reports (White v. White, 346 Mass. 76, 79), and the final decree dismissing Moss’s bill. New England Overall Co. Inc. v. Woltmann, 343 Mass. 69, 75. These decrees are affirmed, the final decree with costs. In the companion ease of Reeves v. Moss the final decree is to be modified by dismissing without costs the bill, as amended, against Philip Taylor whose only connection with the controversy was that he held bare legal title to the land for Moss’s benefit. Thus modified the decree against Moss is affirmed with costs.